SteRNHageN,
dissenting: In my opinion, the evidence is not suf- • ficient to establish that the petitioner’s place on Long Island or his racing and breeding of horses was a trade or business. Furthermore, the artificial accounting by which petitioner’s consumption of his own produce is made to appear like a sale and purchase should have no legal weight, even although it may afford useful or interesting statistics, as many household accounts do. Cf. Louise Cheney, 22 B. T. A. 672.
AeuNdell and MtjRdock agree with this dissent.